Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, see pages 7-9, the reference of Abrahamson has been introduced to teach the limitation of acquiring and outputting data through the connector.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (JP 2015/231582) in view of Agano (US 2015/0038845), Lee (US 2016/0206284), Selzer (US 2004/0116813), and Abrahamson (US 2009/0088821).
Regarding claim 1, Irisawa teaches (Figure 1) an ultrasound diagnostic apparatus (photoacoustic image generation device (photoacoustic image diagnostic device) 10, [0042]) comprising:
a controller (ultrasonic unit 12, [0042]) that has a first processor (control unit 28, [0047]) configured to function as a synchronization signal generation unit generating a first synchronization signal (ultrasonic transmission trigger signal & sampling trigger signal, [0052]) for controlling transmission and reception of an ultrasonic wave in an ultrasound probe (probe 11, [0046]), and controls the ultrasound probe based on the first synchronization signal ([0052]);
a second processor (ultrasonic image generation unit 26, [0047]) configured to function as an ultrasound image generation unit that generates an ultrasound image based on a signal detected by the ultrasound probe ([0049]); and
a connector (optical connector 31, [0098]) that has a synchronization signal line (optical fiber 30, [0098]) transmitting a second synchronization signal (trigger signal, [0051]) generated in the synchronization signal generation unit or a signal generated based on the second synchronization signal and outputs the second synchronization signal or the signal generated based on the second synchronization signal to the outside through the synchronization signal line ([0098]), wherein the connector is configured such that a light source device (laser unit 13, [0043]) emitting light incident on an insertion object (puncture needle 15, [0043]) having a photoacoustic wave generation unit (photoacoustic wave generating unit, [0045]) absorbing the light and generating a photoacoustic wave ([0045]) is connectable (Figure 15).
As described in [0051]-[0052], the functions of the controller and the synchronization signal generation unit are both carried out by the control unit 28.  Additionally, the optical fiber 30 carries a light emitted from the laser unit 13 to the photoacoustic wave generation unit, therefore serving as the synchronization signal line.  Furthermore, [0051] & [0052] disclose two separate synchronization signals, via the trigger signal and ultrasonic transmission trigger signal, satisfying the claim limitations of a first and second synchronization signal.
However, Irisawa fails to disclose a connector that has a synchronization signal line and a data line transmitting data independently of the synchronization signal line, and outputting the second synchronization signal from the connector to the light source device for the synchronization signal line.
Agano teaches (Figures 2-3):
a connector (control portion 31, [0064]) that has a synchronization signal line (wire connecting control portion 31 and light source drive circuit 22 labeled “light trigger signal”, Figure 2) and a data line (wire connecting control portion 31 and light source drive circuit 22 labeled “wavelength control signal”, Figure 2) transmitting data (wavelength control signal, [0064]) independently of the synchronization signal line; and
outputting the second synchronization signal (light trigger signal, [0064]) from the connector to the light source device (light source drive circuit 22, [0064]) for the synchronization signal line.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the light source device taught by Irisawa to include a connector that has a synchronization signal line and a data line transmitting data independently of the synchronization signal line and to output the second synchronization signal from the connector to the light source device for the synchronization signal line as taught by Agano.  By transmitting a second synchronization signal to the light source device, the apparatus is able to synchronize the transmission and reception of photoacoustic waves.  Additionally, having a data line separate from the synchronization signal line can increase the speed of operation for the apparatus.  This allows data to be sent/received via the data line at the same time a synchronization signal is sent via the synchronization signal line; having only one line can result in a bottleneck, increasing operation time.
However, Irisawa in view of Agano fail to disclose that the connector is further configured such that another device storing identification information is connectable.
Lee teaches that the connector (probe connector 130, [0057]) is further configured such that another device (probe 110, [0057]) storing identification information is connectable ([0070]-[0074]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Irisawa and Agano such that the connector is further configured such that another device storing identification information is connectable, as taught by Lee.  In a case in which multiple peripheral devices can be connected to the apparatus, the ability to recognize a connected device may allow the apparatus to adjust its procedure based on the device’s function.
However, Irisawa in view of Agano and Lee fail to disclose that the other device is an electrocardiograph.
Selzer teaches connecting an electrocardiograph (electrocardiograph (ECG) 46, [0061]) to an ultrasound diagnostic apparatus (ultrasound system 40, [0061]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the peripheral device storing identification information taught by Lee to be an electrocardiograph, as taught by Selzer.  Connecting an electrocardiograph can allow the operator to monitor ECG signals during the ultrasound procedure.
However, Irisawa in view of Agano, Lee, and Selzer fail to disclose that the controller is further configured to both acquire data and output data through the connector.
Abrahamson teaches that the controller (master, [0074]) is further configured to both acquire data (acknowledgement (ACK) response, [0074]) and output data (synchronization set-up message, [0074]) through the connector (communications link 390, [0059]).
Paragraph [0065] teaches that the data processing device 200 can be the master device, while the ECG recorder 300 can be the slave device.  As illustrated in Figure 1 and described in [0059], these two devices are connected via a wired link.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the connector taught by Irisawa to both acquire and output data, as taught by Abrahamson, wherein the acquired data is the identification information taught by Lee and the output data is the second synchronization signal taught by Irisawa.  Configuring the connector to be able to both send and receive data creates a succinct design by eliminating the need for any additional connectors, as the single connector can handle both input and output operations.
Regarding claim 2, Irisawa in view of Agano, Lee, Selzer, and Abrahamson teach the ultrasound diagnostic apparatus according to claim 1, and Irisawa further teaches that the light source device emits the light based on the second synchronization signal ([0051]).
Regarding claim 20, Irisawa in view of Agano, Lee, Selzer, and Abrahamson teach the ultrasound diagnostic apparatus according to claim 1.
However, Irisawa in view of Agano fail to disclose that the ultrasound diagnostic apparatus is portable.
Lee teaches that the ultrasound diagnostic apparatus is portable (Figure 1).
Figure 1 illustrates that the apparatus is integrated into a cart.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have made the apparatus taught by Irisawa to be portable as taught by Lee.  This gives the apparatus a higher degree of versatility as compared to a stationary apparatus.
Claims 11-12 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Agano, Lee, Selzer, and Abrahamson, as applied to claim 1, above, in further view of Abe (US 2015/0182124).
Regarding claim 11, Irisawa in view of Agano, Lee, Selzer, and Abrahamson teach the ultrasound diagnostic apparatus according to claim 1, and Irisawa further teaches the synchronization signal generation unit and the connector.
However, Irisawa in view of Agano, Lee, Selzer, and Abrahamson fail to disclose the clock signal generation unit.
Abe teaches (Figures 5-6) a clock signal generation unit (laser emission synchronization control unit 15, [0074]) generating a clock signal (oscillation start signal S1, [0074]), and a clock signal line transmitting the clock signal that outputs the clock signal to the outside through the clock signal line ([0074]).
Figure 5 illustrates signal lines for communicating the clock signals.  Additionally, [0074] describes outputting the oscillation start signal S1, so the apparatus must inherently have a clock signal line.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have taught that the synchronization signals taught by Irisawa are clock signals as taught by Abe.  Using a clock signal generation unit makes it easier for the apparatus to synchronize timing of signal transmission and reception.
Regarding claim 12, Irisawa in view of Agano, Lee, Selzer, and Abrahamson teach the ultrasound diagnostic apparatus according to claim 2, and Irisawa further teaches the synchronization signal generation unit and the connector.
However, Irisawa in view of Agano, Lee, Selzer, and Abrahamson fail to disclose the clock signal generation unit.
Abe teaches (Figures 5-6) a clock signal generation unit (laser emission synchronization control unit 15, [0074]) generating a clock signal (oscillation start signal S1, [0074]), and a clock signal line transmitting the clock signal that outputs the clock signal to the outside through the clock signal line ([0074]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have taught that the synchronization signals taught by Irisawa are clock signals as taught by Abe.  Using a clock signal generation unit makes it easier for the apparatus to synchronize timing of signal transmission and reception.
Regarding claim 17, Irisawa in view of Agano, Lee, Selzer, Abrahamson, and Abe teach the ultrasound diagnostic apparatus according to claim 11, and Irisawa further teaches a processor (ultrasonic unit 12, [0047]) constituting the ultrasound image generation unit (ultrasonic image generation unit 26, [0047]).
However, Irisawa in view of Agano, Lee, Selzer, and Abrahamson fail to disclose that the ultrasound image generation unit operates based on a clock signal.
Abe teaches that the image generation unit operates based on a clock signal (sampling clock S3, [0077]) different from the clock signal (oscillation start signal S1, [0074]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the various clock signals taught by Abe to the field of ultrasound imaging as taught by Irisawa.  Differentiating the transmission and reception signals allows the reception signals to be delayed to compensate for the time-of-flight in tissue for the ultrasound waves.
Regarding claim 18, Irisawa in view of Agano, Lee, Selzer, and Abrahamson teach ultrasound diagnostic apparatus according to claim 1, and Irisawa further teaches that the synchronization signal generation unit generates the first synchronization signal (ultrasonic transmission trigger signal & sampling trigger signal, [0052]) and the second synchronization signal (trigger signal, [0051]).
However, Irisawa in view of Agano, Lee, Selzer, and Abrahamson fail to disclose that the light source device emits the light multiple times while a signal of one line is being detected by the ultrasound probe.
Abe teaches that the light source device (laser pulse transmission unit 1, [0030]) emits the light multiple times while a signal of one line is being detected by the ultrasound probe ([0064] & [0084]).
Paragraph [0064] states that the laser can fire multiple pulses within the time of one sampling clock period.  Per [0084], the sampling clock is carried out by signal line S3.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have designed the light source device taught by Irisawa to pulse at a frequency such that multiple pulses occur within the time of one signal line detection.  Because light propagates through tissue significantly faster than sound, firing multiple laser pulses within the time it takes to detect one signal line ensures accurate and representative data.
Regarding claim 19, Irisawa in view of Agano, Lee, Selzer, and Abrahamson teach ultrasound diagnostic apparatus according to claim 1, and Irisawa further teaches that the synchronization signal generation unit generates the first synchronization signal (ultrasonic transmission trigger signal & sampling trigger signal, [0052]) and the second synchronization signal (trigger signal, [0051]).
However, Irisawa in view of Agano, Lee, Selzer, and Abrahamson fail to disclose that the light source device emits the light multiple times while a signal of one frame is being detected by the ultrasound probe.
Abe teaches that the light source device (laser pulse transmission unit 1, [0030]) emits the light multiple times while a signal of one frame is being detected by the ultrasound probe ([0064]).
One frame of the image data is represented by one cycle of wave generation and reception.  Because [0064] states that the laser can fire multiple pulses within the time of one sampling clock period, this must occur within one frame.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have designed the light source device taught by Irisawa to pulse at a frequency such that multiple pulses occur within the time of one frame.  Because light propagates through tissue significantly faster than sound, firing multiple laser pulses within the time it takes to detect one frame ensures accurate and representative data.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Agano, Lee, Selzer, and Abrahamson, as applied to claim 1, above, in further view of Moehring (US 2017/0014053).
Regarding claim 21, Irisawa in view of Agano, Lee, Selzer, and Abrahamson teach the ultrasound diagnostic apparatus according to claim 1.
However, Irisawa in view of Agano, Lee, Selzer, and Abrahamson fail to disclose outputting a signal generated based on the second synchronization signal.
Moehring teaches (Figure 6) outputting a signal generated based on the second synchronization signal ([0052]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the signal generated based on the second synchronization signal taught by Moehring as the signal output from the connector to the outside through the synchronization signal line by the apparatus taught by Irisawa in view of Agano, Lee, Selzer, and Abrahamson.  This signal comprises the actual ultrasound/photoacoustic waves delivered to the patient, and is integral to carry out any medical procedure performed by the apparatus.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Agano, Lee, Selzer, Abrahamson, and Moehring, as applied to claim 21, above, in further view of Burkett (US 2016/20303354) and Chiang (US 5,957,846).
Regarding claim 22, Irisawa in view of Agano, Lee, Selzer, Abrahamson, and Moehring teach the ultrasound diagnostic apparatus according to claim 21.
However, Irisawa in view of Agano, Lee, Selzer, Abrahamson, and Moehring fail to disclose that the connector is configured such that another device different from the light source device is connectable.
Burkett teaches that the connector (connector 100, [0046]) is configured such that another device different from the light source device is connectable ([0046]).
Paragraph [0046] states that the connector 110 provides for both electrical and optical connections to be made to the device.  Because of this, both the fiber optic cable and other peripheral can be coupled to the device.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to interchange connectable devices as taught by Burkett in the apparatus taught by Irisawa in view of Agano.  This gives the apparatus a greater scope of functionality, as various distinct devices can be connected in order to perform a wide variety of procedures.
However, Irisawa in view of Agano, Lee, Selzer, Abrahamson, Moehring, and Burkett fail to disclose that the other device is for continuous wave Doppler measurement.
Chiang teaches a probe (scan had 12, Column 13, Lines 15-23) for continuous wave Doppler measurement (continuous Doppler processor 36, Column 14, Lines 25-34).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Irisawa in view of Agano, Lee, Selzer, Abrahamson, Moehring, and Burkett to include a probe for continuous wave Doppler measurement as taught by Chiang.  This further defines that the other device can be a probe for continuous wave Doppler measurement, demonstrating that blood flow data can be acquired with the claimed apparatus.
Regarding claim 23, Irisawa in view of Agano, Lee, Selzer, Abrahamson, Moehring, Burkett, and Chiang teach the ultrasound diagnostic apparatus according to claim 22, and Moehring further teaches that the signal generated based on the second synchronization signal is a continuous wave dedicated transmission signal (transmit signal 606, Figure 6) and a continuous wave dedicated reception signal (receive signal 608, [0052]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793